Citation Nr: 1103234	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  04-16 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability described 
as "nerve spasms" to include as secondary to service-connected 
disability or to an undiagnosed illness.  

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected L4-L5 chronic back syndrome.

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected C4-C5 chronic neck pain 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to May 2001, to 
include service in the Persian Gulf.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania, which in pertinent part, 
addressed the issues currently on appeal.  

This matter was previously before in September 2007, at which 
time the issues listed on the title page were remanded for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

When this matter was previously before it in September 2007, the 
Board noted that with respect to the issue of entitlement to 
service connection for disability described as "nerve spasms," 
there was some confusion in the record.  The Board observed that 
the Veteran, in his written correspondence, noted muscle spasms 
in the neck and back areas.  The Board further observed that it 
was reported at the time of a June 2002 examination that the 
Veteran had protruding discs at L4-S1 with radiculopathy related 
to disability of L5-S1.  The Board noted that the Veteran was 
service-connected for L4-L5 disability.

The Board pointed out at that time that a Veteran could be 
separately rated for both the orthopedic and neurologic 
manifestations of a service-connected spine disability.

The Board indicated that the Veteran should be afforded an 
examination to determine the etiology of any current "nerve 
spasms" and the current nature and severity of the service-
connected low back and neck disabilities.  The examiner was to 
identify all of the disabling manifestations specifically 
attributable to the service-connected low back and neck 
disabilities, to include any secondary neurological disability.  
The examiner was also to comment as to whether either service-
connected disability was productive of any functional loss. 

In conjunction with the Board's request, the Veteran was afforded 
VA orthopedic and neurological examinations in May 2010.  With 
regard to the neurological examination, the examiner indicated 
that the muscular stretch reflexes of the upper and lower 
extremities were found to be medium lively and identical on both 
sides.  He noted that the triceps-surae-reflex was extinct on the 
left side.  He observed that there was no pareses, no fine motor 
disturbance, and no muscular atrophies.  The coordination tests 
showed no deficits which could be objectivized.  He observed that 
the Romberg and Unterberger stepping tests and the pointing tests 
were according to norm.  

He also reported that a neurography of the right peroneal nerve 
revealed abnormal values.  The amplitude of the total action 
potential was pathologically reduced as was the nerve conduction 
velocity.  

In the summarization and evaluation section of the report, the 
examiner indicated that the Veteran complained about a chronic 
lumbosacral and cervical pain syndrome, presently almost without 
manifestations, with only occasional numbness of the arms during 
the night as well as lower back pain, partially radiating, with 
exertion of physical stresses.  He then noted the absence of the 
triceps-surae reflex on the left during clinical-neurological 
examination.  

He then stated that electro-physiological examination showed 
residues of radiculopathy at L5 taking the form of a reduced 
amplitude and lowering of the nerve conduction velocity of the 
left peroneal nerve as well as a slight chrono-dispersion of the 
F-wave of the tibial nerve on the left.  The examiner also 
reported that the needle-EMG of the corresponding segment 
indicating muscles L5 and S1 resulted in no relevant findings 
under the sense of a chronic neurogenic impairment.  

He stated that the electro-physiological residues were not 
clinically relevant and that disturbed function manifestations 
could not be documented clinically.  He indicated that bodily 
functions were unimpaired from a neurological viewpoint.  He also 
stated that relevant functional restrictions as a result of the 
radiculopathy L5/S1 could not be established.  

The Veteran's representative, in his November 2010 written 
argument, noted the findings of the neurography performed on the 
right peroneal nerve, which yielded abnormal values.  He 
indicated that through this statement, it appeared that the 
Veteran had nerve damage and that service connection was 
warranted for the nerve damage.  

The Board notes that the examiner has reported conflicting 
findings with regard to whether the Veteran has neurological 
impairment and also as to the etiology of any neurological 
impairment.  The examiner has indicated that the Veteran had the 
absence of the triceps-surae reflex on the left during clinical-
neurological examination.  He also stated that a neurography of 
the right peroneal nerve revealed abnormal values.  Later in the 
report, the examiner noted that electro-physiological examination 
showed residues of radiculopathy at L5 taking the form of a 
reduced amplitude and lowering of the nerve conduction velocity 
of the left peroneal nerve as well as a slight chrono-dispersion 
of the F-wave of the tibial nerve on the left.  The examiner then 
went on to state from a neurological viewpoint, bodily functions 
were unimpaired and that relevant functional restrictions as a 
result of radiculopathy could not be established.  

The Board notes that the above findings appear to be in 
contradiction with each other.  The Board also observes that the 
etiology of any neurological impairment, if found, has not been 
reported.  As such, the claims folder should be returned to the 
May 2010 VA examiner to clear up any discrepancy and to determine 
the etiology of any current neurological impairment.

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder 
to the examiner who conducted the May 2010 
examination.  Following a review of the 
claims folder, the examiner is requested to 
respond to the following:  State whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
has objective indications of the claimed 
neurological symptoms and, if so, whether 
the symptoms are attributable to a "known" 
clinical diagnosis.  The examiner should 
then indicate whether the Veteran's 
symptoms/identified disabilities are 
attributable to his service, including as a 
result of his being in the Persian Gulf.  

If they are not, the VA examiner should 
proffer an opinion as to whether it is at 
least as likely as not (that is, at least a 
50 percent probability) that any diagnosed 
neurological disorder was caused by, or 
aggravated by (permanently worsened in 
severity) any of the Veteran's service-
connected disabilities, including his 
service-connected cervical spine and lumbar 
spine disorders.  If it is found that the 
neurological impairment is related to the 
Veteran's service-connected cervical and/or 
lumbar spine disorders, the examiner should 
identify the nerves involved and the 
indicate whether the impairment, is mild, 
moderate, or severe.  Complete detailed 
rationale is requested for each opinion 
that it rendered.  

If the May 2010 examiner is not available, 
schedule the Veteran for a VA examination, 
with the examiner being asked to provide to 
provide answers along with detailed 
rationale for the above questions.  

2.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

